11-4172
         Sano v. Holder
                                                                                       BIA
                                                                               A072 435 656
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 10th day of September, two thousand twelve.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                REENA RAGGI,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       ABRAHAM SORY SANO,
14                Petitioner,
15                                                              11-4172
16                        v.                                    NAC
17
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Gary J. Yerman, Esq., Yerman &
24                                     Associates, LLC, New York, New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Keith I. McManus,
28                                     Senior Litigation Counsel; Brendan
29                                     P. Hogan, Attorney, Office of
30                                     Immigration Litigation, Civil
31                                     Division, United States Department
32                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Abraham Sory Sano, a native and citizen of

 6   Guinea, seeks review of a September 15, 2011, decision of

 7   the BIA, denying his motion to reopen his removal

 8   proceedings.   In re Abraham Sory Sano, No. A072 435 656

 9   (B.I.A. Sept. 15, 2011).   We assume the parties’ familiarity

10   with the underlying facts and procedural history of the

11   case.

12       We review the BIA’s denial of a motion to reopen for

13   abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

14   (2d Cir. 2006) (per curiam).   Here, because Sano’s motion

15   was indisputably time and numerically barred, see 8 U.S.C.

16   § 1229a(c)(7)(A), (C), he was required to establish

17   materially “changed country conditions arising in [his]

18   country of nationality,” id., § 1229a(c)(7)(C)(ii); see also

19   8 C.F.R. § 1003.2(c)(3)(ii).

20       Substantial evidence supports the BIA’s determination

21   that Sano failed to satisfy this standard.   See Jian Hui

22   Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008) (holding


                                    2
 1   that when the agency explicitly considers relevant evidence

 2   of country conditions in evaluating a motion to reopen, this

 3   Court reviews the agency’s factual findings for substantial

 4   evidence).

 5       First, because the evidence Sano submitted in support

 6   of his motion did not rebut the immigration judge’s (“IJ”)

 7   prior adverse credibility finding, it was not error for the

 8   BIA to rely on that finding in declining to afford

 9   substantial weight to Sano’s affidavit in support of

10   reopening.   See Qin Win Zheng v. Gonzales, 500 F.3d 143,

11   147-48 (2d Cir. 2007) (“The BIA’s use here of the IJ’s

12   unchallenged conclusion that Zheng was not credible in

13   support of its refusal to credit the authenticity of

14   [evidence submitted in support of a motion to reopen] was .

15   . . appropriate.”); accord Kaur v. B.I.A., 413 F.3d 232, 234

16   (2d Cir. 2005) (per curiam).   Second, the BIA did not err by

17   affording diminished weight to unsworn statements submitted

18   by Sano’s relatives, who, as the BIA noted, were interested

19   witnesses.   See Matter of H-L-H- & Z-Y-Z-, 25 I. & N. Dec.

20   209, 215 (B.I.A. 2010)(giving diminished weight to letters

21   from relatives that were written by interested witnesses not

22


                                    3
 1   subject to cross-examination), abrogated on other grounds by

 2   Hui Lin Huang v. Holder, 677 F.3d 130 (2d Cir. 2012).

 3       And third, consistent with the BIA’s finding, the

 4   objective evidence Sano submitted in support of reopening

 5   failed to demonstrate materially changed country conditions

 6   in Guinea.    Among other things, that evidence showed that

 7   the violence prior to the 2010 election was instigated by

 8   members of both the Malinke and Fulani/Peuhl ethnic groups;

 9   government-led security forces were responsible for a

10   considerable portion of the violence and targeted, in

11   particular, members of the Fulani/Peuhl ethnic group; and,

12   following the election, Alpha Conde, a Malinke, was

13   inaugurated president.    Taken together, these facts do not

14   demonstrate that members of the Malinke ethnic group, like

15   Sano, are now more susceptible to violence or persecution

16   than during the previous regime.    But even assuming that

17   violence against Malinkes persists in Guinea, such

18   conditions would not differ materially from those Sano

19   described in his original asylum application.    Because

20   substantial evidence supports the BIA’s country conditions

21   finding, we do not address its alternative finding regarding

22   relocation.


                                    4
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot.    Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12




                                    5